‘ UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:001-36381 IMS HEALTH HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 27-1335689 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 83 Wooster Heights Road, Danbury, CT 06810 (Address of principal executive offices and Zip Code) (203)448-4600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant(1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and(2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Number of Shares Outstanding Common Stock $0.01 par value 329,214,721 shares outstanding as of July 22, 2016 IMS HEALTH HOLDINGS, INC. FORM 10-Q TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 2 Condensed Consolidated Statements of Financial Position as of June30, 2016 and December31, 2015 2 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June30, 2016 and 2015 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June30, 2016 and 2015 4 Condensed Consolidated Statements of Stockholders’ Equity for the Six Months Ended June30, 2016 and 2015 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 30 PART II—OTHER INFORMATION Item1. Legal Proceedings 31 Item1A. Risk Factors 31 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item6. Exhibits 32 SIGNATURES 33 1 PART I—FINANCIAL INFORMATION Item1. Financial Statements IMS HEALTH HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (unaudited) June30, December31, (in millions, except per share data) Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Other current assets Total Current Assets Property, plant and equipment, at cost Less accumulated depreciation ) ) Property, plant and equipment, net Computer software, net Goodwill Other identifiable intangibles, net Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable $ $ Accrued and other current liabilities Current portion of long-term debt 82 59 Deferred revenues Total Current Liabilities Postretirement and postemployment benefits Long-term debt Deferred tax liability Other liabilities 94 83 Total Liabilities Commitments and Contingencies (Note11) Stockholders’ Equity: Common Stock, $0.01 par value, 700.0 shares authorized, 342.6 and 341.8 shares issued at June 30, 2016 and December 31, 2015, respectively 3 3 Capital in excess of par Retained earnings Treasury stock, at cost, 13.6 and 12.6 shares at June 30, 2016 and December 31, 2015, respectively ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements (unaudited). 2 IMS HEALTH HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three Months Ended Six Months Ended June30, June30, (in millions, except per share data) Revenue $ Information Technology services Operating costs of information, exclusive of depreciation and amortization Direct and incremental costs of technology services, exclusive of depreciation and amortization Selling and administrative expenses, exclusive of depreciation and amortization Depreciation and amortization 88 81 Severance, impairment and other charges 52 21 67 34 Operating Income 79 96 Interest income 1 1 2 1 Interest expense ) Other income (loss), net (2 ) 6 (7 ) 10 Non-Operating Loss, Net ) Income before income taxes 31 60 94 (Provision for) benefit from income taxes (7 ) ) ) Net Income $ 24 $ 47 $ 67 $ Earnings per Share Attributable to Common Stockholders: Basic $ Diluted $ Weighted-Average Common Shares Outstanding: Basic Diluted Comprehensive Income: Net Income $ 24 $ 47 $ 67 $ Cumulative translation adjustment (net of taxes of $(16) and $27 for the three months ended and $4 and $(21) for the six months ended, respectively) $ 60 $ 23 $ $ ) Unrealized (losses) gains on derivatives (net of taxes of $2 and $— for the three months ended and $7 and $(1) for the six months ended, respectively) (4 ) — ) 1 Losses (gains) on derivative instruments, reclassified into earnings (net of taxes of $(1) and $3 for the three months ended and $— and $5 for the six months ended, respectively) 1 (4 ) — (8 ) Other Comprehensive Income (Loss) $ 57 $ 19 $ $ ) Total Comprehensive Income $ 81 $ 66 $ $ The accompanying notes are an integral part of the condensed consolidated financial statements (unaudited). 3 IMS HEALTH HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June30, (in millions) Cash Flows from Operating Activities: Net Income $ 67 $ Adjustments to Reconcile Net Income to Net Cash from Operating Activities: Depreciation and amortization Deferred income taxes ) ) Non-cash stock-based compensation charges 15 14 Non-cash gains on derivative instruments ) ) Non-cash amortization of debt original issue discount and issuance costs 6 5 Loss on Venezuela remeasurement 2 7 Excess tax benefits from stock-based compensation (3 ) ) Other (1 ) 3 Change in assets and liabilities, excluding effects from acquisitions and dispositions: Net increase in current assets ) ) Net decrease in current liabilities ) ) Increase in pension assets (net of liabilities) (5 ) (5 ) (Increase) decrease in other long-term assets (net of other long-term liabilities) ) 1 Net Cash Provided by Operating Activities 96 Cash Flows from Investing Activities: Capital expenditures ) ) Additions to computer software ) ) Payments for acquisitions of businesses, net of cash acquired ) ) Other investing activities, net (1 ) — Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Borrowings under revolving credit facility Repayments of revolving credit facility ) ) Proceeds from issuance of debt Repayments of debt ) ) Debt-related fees — (5 ) Contingent consideration and deferred purchase price payments (7 ) (4 ) Proceeds from equity plan activity 2 23 Payments for treasury stock ) ) Excess tax benefits from stock-based compensation 3 19 Other financing activities (7 ) (1 ) Net Cash Provided by Financing Activities Effect of Exchange Rate Changes on Cash and Cash Equivalents 7 (9 ) Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ The accompanying notes are an integral part of the condensed consolidated financial statements (unaudited). 4 IMS HEALTH HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (unaudited) (in millions) Shares Common Stock Shares Treasury Stock Common Stock Treasury Stock Capitalin Excess of Par Retained Earnings Accumulated Other Comprehensive Income (Loss) Total
